UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-4425


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANDRE QUINN BROWN,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:13-cr-00365-CCE-1)


Submitted:   February 27, 2015                 Decided:    May 21, 2015


Before DIAZ and      HARRIS,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Paul Camarena, NORTH & SEDGWICK, LLC, Chicago, Illinois, for
Appellant.   Ripley Rand, United States Attorney, Robert A.J.
Lang, Assistant United States Attorney, Winston-Salem, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Andre Quinn Brown appeals the sentence imposed after he

pleaded   guilty,      pursuant    to    a    written    plea     agreement,    to

possession of a firearm by a felon, in violation of 18 U.S.C.

§§ 922(g),    924(e)     (2012).        The     presentence     report      (“PSR”)

recounted Brown’s involvement with a particular criminal street

gang, and recommended as a special condition of his supervised

release   that   Brown     “not    wear,     display,    use    or   possess   any

clothing or accessories which have any gang or security threat

group significance.”       (J.A. 58).

     At his sentencing hearing, Brown confirmed that he had no

objections to the PSR.       Brown explained that his connection with

the United Blood Nation gang had been the primary cause of his

past criminal activity, as well as the instant offense, and that

he had ended his association with the gang.                After the district

court recited other supervised release conditions, the probation

officer reminded the court of the PSR’s recommended condition

concerning gang-related attire.               The court responded, “I did

overlook it. . . . Not associate with any gang members. . . .

That doesn’t sound like it’s going to be a problem.”                 (J.A. 29).

     Following      this     exchange,          both    parties      made    other

recommendations,    and    neither      party    mentioned     the   gang-related

supervised release condition that the court had imposed.                    Nearly

three weeks after the sentencing hearing, the court entered its

                                         2
judgment,      which      included--verbatim            from    the    PSR--the       special

condition of supervised release regarding gang-related attire.

On appeal, Brown challenges only this condition.                         We affirm.

       “District courts have broad latitude to impose conditions

on supervised release . . . .”                      United States v. Worley, 685

F.3d    404,    407        (4th    Cir.      2012)       (internal      quotation        marks

omitted).      “A sentencing court may impose any condition that is

reasonably      related       to      the    relevant       [18       U.S.C.     § 3553(a)]

sentencing factors . . . .”                  685 F.3d at 407.                These include

“the nature and circumstances of the offense and the history and

characteristics of the defendant, providing adequate deterrence,

protecting the public from further crimes, and providing the

defendant      with       training,    medical          care,    or   treatment.”           Id.

(internal quotation marks, alteration, and citations omitted).

The condition also “must ‘involve[] no greater deprivation of

liberty    than      is    reasonably        necessary’         to    achieve    the    goals

enumerated in § 3553(a).”              United States v. Armel, 585 F.3d 182,

186 (4th Cir. 2009) (quoting 18 U.S.C. § 3583(d)(2) (2012)).

       “‘The [district] court, at the time of sentencing, shall

state     in   open       court’ . . .        the       rationale      for     the    special

conditions it imposes.”                Id. (internal citation and ellipsis

omitted) (quoting 18 U.S.C. § 3553(c) (2012)).                            The purpose of

requiring      an     explanation       is    to     permit      meaningful          appellate

review.        Id.         Nevertheless,          the    court’s      reasons        need   not

                                              3
establish     “an       offense-specific            nexus,”          as     long          as     “the

sentencing       court . . .     adequately         explain[s]            its    decision         and

its reasons for imposing” the condition.                          Worley, 685 F.3d at

407 (internal quotation marks omitted).

       Brown claims that the district court erred by providing no

explanation       for   imposing      the     challenged          condition.               Because

Brown did not object on this basis in the district court, we

review the claim for plain error.                       See United States v. Price,

777    F.3d   700,      711    (4th    Cir.       2015);       see     United        States        v.

Deatherage, 682 F.3d 755, 763 (8th Cir. 2012).

       To establish plain error, Brown must show that:                                         (1) an

error    occurred;      (2)    the    error       was    plain;      and    (3)      the        error

affected his substantial rights.                        Henderson v. United States,

133 S. Ct. 1121, 1126 (2013); Price, 777 F.3d at 711.                                      Even if

Brown makes the required showing, correction of the error lies

within our       discretion,      which     we     exercise          only       if   “the       error

seriously affects the fairness, integrity or public reputation

of    judicial    proceedings.”         Henderson,          133       S.    Ct.      at    1126-27

(internal quotation marks and alterations omitted).

       We conclude that Brown has not met his burden.                                The record

shows that the only explanation offered by the district court

was its adoption, in whole, of the PSR.                              Even if we were to

conclude the district court erred by solely relying on the PSR’s

justifications,         as    Brown   implies,          that    error       was      not        plain

                                              4
because the law in this regard is not clear or settled.                                     See

United States v. Ramirez-Castillo, 748 F.3d 205, 215 (4th Cir.

2014);    United    States     v.    Guzman,      603       F.3d    99,    110     (1st    Cir.

2010); United States v. Johnson, 445 F.3d 339, 346 (4th Cir.

2006).     The PSR adequately explained the probation officer’s

reasons     for     recommending           the        challenged          condition        and,

therefore, because the district court did not plainly err by

solely    relying    on     the     PSR,   the        court’s      explanation      was    not

plainly erroneous.

       Brown also claims that the challenged condition is overly

vague    and,   therefore,         that    its    imposition         violated       his    due

process    rights.          With    respect       to     this      claim,    the     parties

disagree as to the applicable standard of review.                            Brown points

out that, at the sentencing hearing, the district court only

mentioned that Brown would be prohibited from associating with

gang members--not that he would be prohibited from wearing gang-

related attire.       Because the court did not orally pronounce the

specific portion of the condition he challenges, Brown argues

that    plain-error       review     would       be    inappropriate         and    that     we

should instead review his claim for abuse-of-discretion.

       Although     Brown    concedes      that        he   did     not    object     to   the

imposition of any supervised release condition, he implicitly

argues that his failure to object should not result in plain

error review because the court’s oral pronouncement deprived him

                                             5
of any opportunity to make an objection.                  Decisions from other

courts   of    appeals   support    that      position.         See,   e.g.,   United

States v. Matta, 777 F.3d 116, 121 (2d Cir. 2015) (“[W]e have

employed a ‘relaxed’ form of plain error review in those rare

cases in which the defendant lacked sufficient prior notice that

a   particular        condition     of     supervised         release    might     be

imposed.”).      In this case, however, Brown had ample opportunity

to object to the challenged condition because it appeared as a

recommendation in the PSR.               We will therefore review Brown’s

claim for plain error.

     Applying the plain error standard, we conclude that, in

light of the lack of authority in this circuit, even if the

condition Brown challenges is impermissibly vague, it is not

plainly so.     Thus, Brown has failed to meet his burden.

     We therefore affirm the judgment of the district court.                      We

dispense      with    oral   argument      because      the     facts    and   legal

contentions     are    adequately    presented     in     the    materials     before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                          6